                               UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF NEW YORK



 CHASE WILLIAMS and WILLIAM ZHANG,
 individually and on behalf of all others similarly
 situated,                                                     Case No. 1:20-cv-02809-LAK

                              Plaintiffs,                      Honorable Lewis A. Kaplan

                         v.

 BLOCK.ONE, BRENDAN BLUMER, and
 DAN LARIMER,

                              Defendants.



                        DECLARATION OF JORDAN A. GOLDSTEIN

        I, Jordan A. Goldstein, declare as follows:

        1.      I am a partner at Selendy & Gay PLLC, counsel for Plaintiffs. I am admitted to the

bar of the State of New York and admitted to practice before this Court and am in good standing.

        2.      I make this declaration in support of the motion of JD Anderson, David

Muhammad, Rajith Thiagarajan, Chase Williams, and Token Fund I LLC for (1) appointment as

lead plaintiffs and (2) approval of lead plaintiffs’ selection of lead counsel.

        3.      Attached hereto as Exhibit A is a true and correct copy of Selendy & Gay’s firm

résumé and attorney profiles.

        4.      I declare under the penalty of perjury of the laws of the United States of America

that the foregoing is true.
Dated: June 8, 2020
       New York, New York
                            /s/ Jordan A. Goldstein
                            Jordan A. Goldstein
                            SELENDY & GAY PLLC
                            1290 Sixth Avenue, 17th Floor
                            New York, NY 10104
                            jgoldstein@selendygay.com




                            2
